 Case 2:20-cv-00502-JES-NPM Document 1 Filed 07/16/20 Page 1 of 19 PageID 1




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA

                                           FT. MYERS DIVISION

                                                                CASE NO.:

BRAEBORNE BEHRGHUNDI, an individual,

               Plaintiff,
vs.

COMMUNITY RESOURCE NETWORK OF
FLORIDA LLC, a Florida limited liability
company, f/k/a COMMUNITY RESOURCE
NETWORK OF FLORIDA INC., a Florida
corporation, a/k/a COMMUNITY
RESOURCE NETWORK INC., and COLE
CARUSO, an individual, and COMMUNITY
RESOURCE NETWORK HOLDINGS, LLC,
a Delaware limited liability company,

            Defendants.
____________________________________/

                                        VERIFIED COMPLAINT

       Plaintiff, BRAEBORNE BEHRGHUNDI, an individual, files this Verified Complaint

against the Defendant, COMMUNITY RESOURCE NETWORK OF FLORIDA LLC, a Florida

limited liability company, formerly known as COMMUNITY RESOURCE NETWORK OF

FLORIDA INC., a Florida corporation, also known as COMMUNITY RESOURCE NETWORK

INC. (“CRN”), COLE CARUSO, an individual (“Caruso”), and COMMUNITY RESOURCE

NETWORK HOLDINGS LLC, a Delaware limited liability company (“CRNH”), seeking

damages and equitable relief, and as grounds therefor, alleges as follows:

                                             INTRODUCTION

       1.      CRN entered into a Consulting Agreement with Plaintiff on or about September 1,


                                                       1 of 7
                                         INTERNATIONAL LAW PARTNERS LLP
                   2122 Hollywood Blvd., Hollywood, FL 33020; PH: (954) 374-7722; FX: (954) 212-0170
 Case 2:20-cv-00502-JES-NPM Document 1 Filed 07/16/20 Page 2 of 19 PageID 2




2015 (“Agreement”).

       2.        Through the Agreement, CRN agreed to pay to Plaintiff $7,500.00 per month, in

two payments of $3,750.00, every calendar month for a period of ten (10) years (“Monthly

Payments”). The total payment Plaintiff is to receive over the ten (10) years is $900,000.00.

       3.        CRN and Plaintiff also agreed that upon “sale of all or substantially all of the

assets or ownership interest” in CRN, CRN would make a lump sum of the entire balance

remaining to be paid to Plaintiff.

       4.        CRN did, in fact, sell all or substantially all of its assets or ownership interest in

CRN to CRNH. However, CRN did not pay to Plaintiff the total amount remaining to be paid

pursuant to the Agreement.

                                 JURISDICTIONAL ALLEGATIONS

       5.        This Court has jurisdiction pursuant to 28 U.S.C. §1332, diversity jurisdiction,

with an amount in controversy of more than $75,000.

       6.        Venue is proper in this Court because Defendants, CRN and Caruso are residents

of the city of Fort Myers, Florida, which is located within the Middle District of Florida.

       7.        Plaintiff, BRAEBORNE BEHRGHUNDI, is a resident of the West District of

Texas and is otherwise sui juris.

       8.        Defendant, COMMUNITY RESOURCE NETWORK OF FLORIDA LLC

(“CRN”), is a Florida limited liability company with its principal place of business in Fort

Myers, Florida.

       9.        CRN is a successor entity to Community Resource Network of Florida Inc., a

Florida corporation, which is sometimes referred to in the Agreement as “Community Resource

Network Inc.”.

                                                         2 of 7
                                           INTERNATIONAL LAW PARTNERS LLP
                     2122 Hollywood Blvd., Hollywood, FL 33020; PH: (954) 374-7722; FX: (954) 212-0170
 Case 2:20-cv-00502-JES-NPM Document 1 Filed 07/16/20 Page 3 of 19 PageID 3




       10.     Defendant, COLE CARUSO (“Caruso”), is an individual resident of Naples,

Florida, and otherwise sui juris.

       11.     Defendant, COMMUNITY RESOURCE NETWORK HOLDINGS LLC, is a

Delaware limited liability company, with its principal place of business in Naples, Florida.

       12.     All conditions precedent or actions necessary to the filling of this action have

occurred, been taken, waived or excused, such that this case is properly before the Court and ripe

for judicial review.

                                      FACTUAL ALLEGATIONS

       13.     CRN was a Medicaid Waiver Provided and State Medicaid Provider in the

business of delivering an array of continuing care and support service to individual with

developmental disabilities and their families in Florida.

       14.     Payments from the federal government and/or state payments reimbursed by the

federal government provided a primary source of income for CRN.

       15.     Plaintiff and CRN entered into a 10-year Consulting Agreement. A true and

correct copy of the Consulting Agreement is attached hereto as Exhibit “A”.

       16.     CARUSO signed the Agreement on behalf of CRN.

       17.     The Agreement provides, in pertinent part:

               a. The term of the Agreement is 10 years. (Paragraph 2).

               b. CRN shall pay to Plaintiff the sum of $7,500 per month, payable twice per

                   month. (Paragraph 5.1).

               c. CRN could terminate Plaintiff’s services at any time. (Paragraph 6.1).

               d. If CRN terminates Plaintiff’s services other than for cause/breach, CRN must

                   continue to make payments for the remainder of the Agreement’s term.

                                                       3 of 7
                                         INTERNATIONAL LAW PARTNERS LLP
                   2122 Hollywood Blvd., Hollywood, FL 33020; PH: (954) 374-7722; FX: (954) 212-0170
 Case 2:20-cv-00502-JES-NPM Document 1 Filed 07/16/20 Page 4 of 19 PageID 4




                  (Paragraph 6.4(b)(i)).

              e. If there is a “sale of all or substantially all of the assets or ownership interest

                  in the Company” within 10 years following the effective date of the

                  Agreement, Plaintiff is entitled to “receive in a lump sum the total amount that

                  Consultant would have received if this Agreement remained in place through

                  the end of the Term”, minus payments previously made. (Paragraph

                  6.4(b)(iii)).

       18.    On or about August 30, 2017, CRN terminated Plaintiff’s services and such

termination was without cause.

       19.    Consistent with its obligations pursuant to the Agreement, CRN continued to

make monthly payments to Plaintiff over the subsequent two (2) years.

       20.    However, in September, 2019, CARUSO undertook a series of actions intended to

wrongfully deprive Plaintiff of the obligations of CRN and fraudulently deprive Plaintiff of the

money owed to him pursuant to the Agreement.

       21.    CRN and CARUSO conspired with CRNH to accomplish this fraudulent course

of action.

       22.    First, without notice to Plaintiff, on or about September 5, 2019, CRNH was

formed as a Delaware limited liability company.

       23.    Second, without notice to Plaintiff, on or about October 10, 2019, CARUSO

alerted CRN’s customers that CRN’s ownership has changed to add a “strategic partner” by

November 1, 2019.

       24.    Third, without advance notice to Plaintiff, on or about October 18, 2019,

CARUSO formed Community Resource Network of Florida Parent Inc., which, upon

                                                      4 of 7
                                        INTERNATIONAL LAW PARTNERS LLP
                  2122 Hollywood Blvd., Hollywood, FL 33020; PH: (954) 374-7722; FX: (954) 212-0170
 Case 2:20-cv-00502-JES-NPM Document 1 Filed 07/16/20 Page 5 of 19 PageID 5




information and belief, was done for the sole purpose of avoiding CRN’s compliance with its

payment obligations pursuant to the Agreement.

       25.     Fourth, without notice to Plaintiff, on or about October 29, 2019, CARUSO

formed CRN and converted the original “Inc.” to the present “LLC”.

       26.     Fifth, without notice to Plaintiff, on or about November 7, 2019, CARUSO

sold/transferred ownership interest in CRN to CRNH.

       27.     CARUSO sold/transferred 100% of his ownership interest in CRN to CRNH, and

in return, CARUSO received 30% ownership interest in CRNH.

       28.     This sale/transfer ultimately triggered CRN’s obligation to pay the full remaining

balance of the Consulting Payments to Plaintiff.

       29.     Plaintiff has been required to retain the services of the undersigned counsel for the

purpose of prosecuting this action.

                                            COUNT I
                                       BREACH OF CONTRACT
                                              (CRN)

       30.     Plaintiff readopts and re-alleges paragraphs 1 through 29 as if fully set forth and

incorporated herein.

       31.     Plaintiff and CRN entered into an agreement.

       32.     CRN breached that Agreement by failing to pay Plaintiff the total balance due

under the Agreement upon sale of all or substantially all of CRN’s assets.

       33.     Plaintiff has suffered damages as a direct and proximate result of CRN’s breach.

       WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment in

Plaintiff’s favor, plus attorney’s fees pursuant to the Agreement, costs, prejudgment interest and

all other relief this Court may deem just and proper.

                                                       5 of 7
                                         INTERNATIONAL LAW PARTNERS LLP
                   2122 Hollywood Blvd., Hollywood, FL 33020; PH: (954) 374-7722; FX: (954) 212-0170
 Case 2:20-cv-00502-JES-NPM Document 1 Filed 07/16/20 Page 6 of 19 PageID 6




                                        COUNT II
                             FRAUD AND FRADULENT TRANSFER
                                     (All Defendants)

       34.     Plaintiff readopts and re-alleges paragraphs 1 through 29 as if fully set forth and

incorporated herein.

       35.     Plaintiff is a creditor of CRN pursuant to the Agreement.

       36.     CRN is a debtor of Plaintiff pursuant to the Agreement.

       37.     CARUSO and CRN made representations to Plaintiff that CRN intended to

comply with the Agreement.

       38.     However, they knew or should have known these representations were false and

they had no intention of paying Plaintiff the full value of the Consulting Payments.

       39.     Defendants transferred ownership in CRN to the “strategic partner(s)” under the

guise of a new entity, to wit: CRNH.

       40.     Defendants also transferred all or substantially all of the assets of CRN.

       41.     Defendants conspired to create these transfers, among a series of transactions,

which would ultimately result in CRN’s avoidance of the debt to Plaintiff.

       42.     Defendants conducted these transfers to hinder, delay and defraud Plaintiff

relating to the debt owed to Plaintiff.

       43.     If the transfers are permitted to continue, Defendants would succeed in achieving

what they intended to achieve; depriving Plaintiff from the money he is owed.

       44.     Plaintiff has suffered damages as a direct and proximate result of Defendants’

actions.

       WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment in

Plaintiff’s favor, plus attorney’s fees pursuant to the Agreement, costs, prejudgment interest and

                                                        6 of 7
                                          INTERNATIONAL LAW PARTNERS LLP
                    2122 Hollywood Blvd., Hollywood, FL 33020; PH: (954) 374-7722; FX: (954) 212-0170
 Case 2:20-cv-00502-JES-NPM Document 1 Filed 07/16/20 Page 7 of 19 PageID 7




all other relief this Court may deem just and proper.

                                                      Respectfully submitted,

                                                      INTERNATIONAL LAW PARTNERS LLP
                                                      Attorneys for the Plaintiff
                                                      2122 Hollywood Blvd.
                                                      Hollywood, FL 33020
                                                      PH: (954) 374-7722
                                                      FAX: (954) 212-0170

                                                      By: _/s/YASIR BILLOO____________________
                                                             Yasir Billoo
                                                             Florida Bar No. 718351
                                                             ybilloo@ilp.law




                                                       7 of 7
                                         INTERNATIONAL LAW PARTNERS LLP
                   2122 Hollywood Blvd., Hollywood, FL 33020; PH: (954) 374-7722; FX: (954) 212-0170
Case 2:20-cv-00502-JES-NPM Document 1 Filed 07/16/20 Page 8 of 19 PageID 8
Case 2:20-cv-00502-JES-NPM Document 1 Filed 07/16/20 Page 9 of 19 PageID 9
                                EXHIBIT "A"
Case 2:20-cv-00502-JES-NPM Document 1 Filed 07/16/20 Page 10 of 19 PageID 10
Case 2:20-cv-00502-JES-NPM Document 1 Filed 07/16/20 Page 11 of 19 PageID 11
Case 2:20-cv-00502-JES-NPM Document 1 Filed 07/16/20 Page 12 of 19 PageID 12
Case 2:20-cv-00502-JES-NPM Document 1 Filed 07/16/20 Page 13 of 19 PageID 13
Case 2:20-cv-00502-JES-NPM Document 1 Filed 07/16/20 Page 14 of 19 PageID 14
Case 2:20-cv-00502-JES-NPM Document 1 Filed 07/16/20 Page 15 of 19 PageID 15
Case 2:20-cv-00502-JES-NPM Document 1 Filed 07/16/20 Page 16 of 19 PageID 16
Case 2:20-cv-00502-JES-NPM Document 1 Filed 07/16/20 Page 17 of 19 PageID 17
Case 2:20-cv-00502-JES-NPM Document 1 Filed 07/16/20 Page 18 of 19 PageID 18
Case 2:20-cv-00502-JES-NPM Document 1 Filed 07/16/20 Page 19 of 19 PageID 19
